DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-17, 20, 36-37 is/are rejected under 35 USC 101 as being drawn to non-statutory subject matter.
Claim 17 is/are rejected under 35 USC 101 because the claim recites “software that when installed…” that are interpreted as being implemented as software per se.  Software per se is non-statutory.  A proper system/apparatus should include hardware.  Similar reasoning applies to other independent claim(s) that contain(s) similar issues as the above claim. Similar reasoning applies to other dependent claim(s) that contain(s) similar issues as the above claim. Any dependent claims depend on a rejected parent claim and do not cure its deficiencies. 
Claims 1-17, 20, 36-37 is rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Claim(s) 1, 17, 20, 36 is/are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an 
The claim falls within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of sensing and analyzing patient information, and selecting and issuing an emergency responses, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, processor, memory) because a user can mentally, or with pen and paper, observe patient information, and evaluate and make judgements patient information, and present emergency responses.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, processor, memory) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component, does not amount to significantly more. Therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 20, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 2007/0285226) in view of Min (KR 10-2017-0009265) in view of Byeong (KR 10-2010-0005494) in view of Hye (KR 10-2011-0109603).
Regarding claim 1, 
Yi disclose(s): 
A computer-implemented method, the method comprising: (a) sensing, via a sensor, patient information related to one more of activity, health, environment and location of the patient ([0030-1]; [0049-50]; 110, 10; 11 et seq.).

Yi teaches or suggests providing an automated emergency response alert for a patient, (b) analyzing, with reference to predetermined emergency criteria, the patient information received from the sensor via a system in communication with the sensor; (c) selecting an emergency response alert based on the analysis of the patient information received from the sensor; and (d) issuing the selected emergency response alert via a communications network ([0035]; [0049-50]; 110, 10; 11 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, alert users about emergency conditions; measure and transmit a bio signals, determine emergency states, and send alarms in emergency states. 
Min teaches or suggests: sensing user information; determining dangerous situations based on comparing patterns; analyzing information received; electing and issuing response alerts ([0042-5]; motion detector 120; 10 et seq.).

Byeong teaches or suggests: sensing user information; applying thresholds based on detection signals; analyzing information received; electing and issuing response alerts ([0013]; [0099]; Fig. 2; alert transmitted to manager, guardian, social worker, patient transfer center, protection center, etc. according to conditions; transfer center 119; 2 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, monitoring conditions of users remotely in real time, monitor health, activity, and environment, and generate emergency messages corresponding to events.
Hye teaches or suggests: sensing user information; measuring various bio-signals and judge whether they are normal; analyzing information received ([0073]; GPS 120; determine if location outside predetermined threshold 16 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed 
 Regarding claim 2,
the patient information, relative to the patient's activity, includes one or more of: the patient's relative movement as a function of time; the patient's movement relative to the patient's predefined movement pattern; and the patient's movement relative to a monitoring hub located within the patient's dwelling (Min [0042-5]; motion detector 120; 10 et seq.; see also claim 1 and above claim(s)).
Regarding claim 3,
the predetermined emergency criteria, relative to the patient's activity, include one or more of: a predetermined minimum patient movement frequency; a predetermined maximum delay between recorded patient movements; and a predetermined movement pattern for the patient (Min [0042-5]; motion detector 120; 10 et seq.; see also claim 1 and above claim(s)).
Regarding claim 4,
the patient information, relative to the patient's health, includes one or more of: the patient's heart rate; the patient's blood pressure; the patient's body temperature; the patient's blood sugar level; and the patient's electrocardiography (Yi [0031]; [0048]; ECG waveform; terminal 10; blood glucose level; 11 et seq.; see also claim 1 and above claim(s)).

the predetermined emergency criteria, relative to the patient's health, include one or more of: a predetermined minimum and/or maximum heart rate; a predetermined minimum and/or maximum blood pressure; a predetermined minimum and/or maximum body temperature; a predetermined minimum and/or maximum blood sugar level; and a predetermined range of expected electrocardiography readings (Yi [0031]; [0048]; ECG waveform; terminal 10; blood glucose level; 11 et seq.; see also claim 1 and above claim(s)).
Regarding claim 6,
the patient information, relative to the patient's environment, includes one or more of: the ambient temperature of the patient's environment; and the air quality of the patient's environment (Byeoung claims 6, 9, 10; determining whether exceeds preset limit based on detection signals of fire, gas, CO2, temperature, humidity; 2 et seq.; see also claim 1 and above claim(s)).
Regarding claim 7,
the predetermined emergency criteria, relative to the patient's environment, include one or more of: a predetermined maximum ambient temperature; and a predetermined minimum air quality (Byeong claims 6, 9, 10; determining whether exceeds preset limit based on detection signals of fire, gas, CO2, temperature, humidity; 2 et seq.; see also claim 1 and above claim(s)).

the patient information, relative to the patient's location, includes one or more of: the patient's GPS position; and the patient's location relative to a monitoring hub located within the patient's dwelling (Hye [0073]; GPS 120; determine if location outside predetermined threshold 16 et seq.; see also claim 1 and above claim(s)).
Regarding claim 9,
the predetermined emergency criteria, relative to the patient's location, include one or more of: a predetermined GPS position; and a predetermined maximum distance from the monitoring hub located within the patient's dwelling  (Hye [0073]; GPS 120; determine if location outside predetermined threshold 16 et seq.; see also claim 1 and above claim(s)).
Regarding claim 10,
in the step of sensing the sensor is positioned against or in close proximity to the patient's skin (Yi [0031]; detect electric signal; measurement unit 11; 11 et seq.; see also claim 1 and above claim(s)).
Regarding claim 11,
the sensor is located within a wearable device worn by the patient (Min [0033-7]; Fig. 1 110, 120, 100; 10 et seq.; see also claim 1 and above claim(s)).
Regarding claim 12,

Regarding claim 13,
the alert priority level comprises one of the following: a low-range emergency response; a mid-range emergency response; or a critical emergency response (Hye [0086]; measuring apparatus 100; determine whether signals are normal; Fig. 3; see also claim 1 and above claim(s)).
Regarding claim 14,
the step of issuing further comprises: determining, based on the alert priority level assigned to the emergency event, at least one category of recipient for the emergency response alert; and issuing the selected emergency response alert via the communications network to the at least one category of recipient (Byeong [0013]; [0099]; Fig. 2; alert transmitted to manager, guardian, social worker, patient transfer center, protection center, etc. according to conditions; transfer center 119; 2 et seq.; see also claim 1 and above claim(s)).
Regarding claim 15,

Regarding claim 16,
the predefined recipient categories comprise: primary carer response category; non-critical medical response category; and critical medical response category. (Byeong [0013]; [0099]; Fig. 2; alert transmitted to manager, guardian, social worker, patient transfer center, protection center, etc. according to conditions; transfer center 119; 2 et seq.; see also claim 1 and above claim(s)).
Regarding claim(s) 17, 20, 36, claims are rejected for similar reasons as claims 1-asdfasdf (rejected for similar reasons as claim 1; see also claim 1 and above claim(s)).  The combination of prior art above further teaches the software and hardware elements. 
Regarding claim 17, claims are rejected for similar reasons as claims 1 (rejected for similar reasons as claim 1; see also claim 1, 17, 36 and above claim(s)).  The combination of prior art above further teaches the software and hardware elements.  Yi further teaches or suggests: Software that when installed on a mobile communication device causes the mobile communication device (Yi [0034]; [0013-15]; 11 et seq.; see also claim 1, 17, 20, 36 and above claim(s)); rejected under similar reasoning as claim 
 Regarding claim(s) 20, claims are rejected for similar reasons as claims 1 (rejected for similar reasons as claim 1; see also claim 1, 17, 20, 36 and above claim(s)).  The combination of prior art above further teaches the software and hardware elements. Yi further teaches or suggests: software that when installed on a mobile communication device causes the mobile communication device to perform the method of claim 1 (see also claim 1, 17, 20, 36 and above claim(s)).
Regarding claim(s) 20, claims are rejected for similar reasons as claims 1 (rejected for similar reasons as claim 1; see also claim 1, 17, 36 and above claim(s)).  The combination of prior art above further teaches the software and hardware elements. Yi further teaches or suggests: a computer-implemented system of providing an automated emergency response alert for a patient, the system comprising: a computer server accessible through a communications network, the computer server arranged to receive patient information through the communications network; a processor, communicatively coupled to the computer server, to one or more means for graphical display of information, and to one or more means for receiving input, the processor being configured to (Yi server 20, communication unit 230; [0046]; terminal 10; communication unit 130; server 20; 11 et seq.; see also claim 1, 17, 20, 36 and above claim(s)); rejected under similar reasoning as claim 1).
Regarding claim(s) 36, claims are rejected for similar reasons as claims 1 (rejected for similar reasons as claim 1; see also claim 1, 17, 20 and above claim(s)).  
 Regarding claim 37,
further comprising a display device and an input device to facilitate interaction by the patient with the patient application (Yi [0026]; [0050-4]; terminal 10; 11 et seq.; see also claim 1 and above claim(s)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/           Primary Examiner, Art Unit 2684